 25305 NLRB No. 3ADOBE WALLS1In its exceptions, the Respondent argues that it clearly repudiatedthe contract in May 1989 by ceasing to make fringe benefit fund
payments, and that the Union acknowledged the repudiation by filing
a grievance and picketing. The Respondent further argues that be-
cause this repudiation began more than 6 months prior to the filing
of the charge on April 18, 1990, the allegation of unlawful repudi-
ation of the collective-bargaining agreement is barred by Sec. 10(b).
The Respondent's failure to comply fully with some of the provi-
sions of the contract does not, standing alone, establish that the con-
tract was repudiated. It is well settled that the mere refusal to adhere
to a provision of a collective-bargaining agreement does not amount
to total contract repudiation. See A & L Underground, 302 NLRB467 (1991). We see nothing in the Union's attempts to enforce the
contract, through the filing of a grievance and picketing, which could
be construed as an acknowledgement that the Respondent had repu-
diated the agreement. Therefore, we find no merit in the Respond-
ent's contention that its admitted refusal to adhere to a provision of
the contract since May 1989 amounted to a repudiation of the con-
tract, much less clear notice of such repudiation. Absent any clear
repudiation dating from May 1989, we find no merit in the Respond-
ent's 10(b) contention.Chairman Stephens agrees with the result here because he findsthis case distinguishable from Wilson & Sons Heating & Plumbing,302 NLRB 802 (1991), and Fortney & Weygandt, Inc., 298 NLRB863 (1990), in which he dissented. The Respondent here, unlike the
employers in those cases, signed the master agreement itself, and
that agreement contained a clause (art. XVI) providing that notice
by the Union to the Poured Concrete Wall Association to reopen the
contract for modification will be considered notice to the individual
employer signatory and that, unless the individual signatory notifies
the Union within specified dates that it wishes not to be bound by
any new agreement reached by the Union and the Association, it will
be bound. Chairman Stephens observes that there is no mistaking the
meaning of that provision, and he finds it consistent with the ration-
ale of John Deklewa & Sons, 282 NLRB 1375 (1987), to hold theRespondent to its agreement.Member Devaney, in agreeing with his colleagues that there is nomerit in the Respondent's 10(b) contention, finds it unnecessary to
determine whether the Respondent's failure to comply with the terms
of the collective-bargaining agreement rises to the level of a total
contract repudiation. In this regard, Member Devaney notes that the
charge on which the instant complaint allegation is based was filed
during the term of the collective-bargaining agreement. See his dis-
sent in A & L Underground, supra.2In agreeing with the judge that the pending RM and RD petitionsare not determinative of the issues in this proceeding, Chairman Ste-
phens and Member Raudabaugh find it unnecessary to rely on W.A.
Krueger Co., 299 NLRB 914 (1990).1All following dates will be in 1990 unless otherwise indicated.2At the request of the General Counsel the title is corrected to re-flect the correct name of Respondent to Adobe Walls, Inc., from
Adobe Walls, Ltd. in conformity with the testimony of Respondent's
president Charles Taylor that the latter is the official corporate name.Adobe Walls, Inc. and Locals 334 and 1076, Labor-ers International Union of North America,
AFL±CIO. Case 7±CA±30461September 30, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOn March 6, 1991, Administrative Law Judge Rich-ard H. Beddow Jr. issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the Charging Parties filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings,1findings,2and con-clusions and to adopt the judge's recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Adobe Walls, Inc., Mt.
Morris, Michigan, its officers, agents, successors, and
assigns, shall take the action set forth in the Order.Linda Grayson, Esq., the General Counsel.Hiram Grossman, Esq., of Flint, Michigan, for the Respond-ent.George H. Kruszewski, Esq., of Detroit, Michigan, for theCharging Party.DECISIONSTATEMENTOFTHE
CASERICHARDH. BEDDOWJR., Administrative Law Judge. Thismatter was heard in Burton, Michigan, on October 18 and
19, 1990. Subsequently, briefs were filed by the General
Counsel and Respondent. The proceeding is based on a
charge filed April 18, 1990,1by Locals 334 and 1076, La-borers International Union of North America, AFL±CIO. The
Regional Director's complaint dated June 26, alleges that Re-
spondent Adobe Walls, Inc.,2of Mt. Morris, Michigan, vio-lated Section 8(a)(1) and (5) of the National Labor Relations
Act by failing and refusing to apply and abide by the terms
of an applicable collective-bargaining agreement.Upon a review of the entire record in this case and frommy observation of the witnesses and their demeanor, I make
the followingFINDINGSOF
FACTI. JURISDICTIONRespondent is engaged in the construction of poured con-crete walls. It annually provides services valued in excess of
$50,000 for general contractors in Michigan which, in turn,
annually purchases and receives goods and materials valued
in excess of $50,000 directly from points outside Michigan.
It admits that at all times material it has been an employer
engaged in operations affecting commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act. It also admits
that the Union is a labor organization within the meaning of
Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
Respondent is a building contractor specializing in thepouring of basement walls for residential structures. Charles
Taylor is president and coowner of the business with his
wife, Yvonne. Their son, Reuben, is a supervisor of its con- 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The RM petitions, as well as two decertification petitions, arebeing held in abeyance, by order of the Board, pending the resolu-
tion of the instant unfair labor practice case.struction crews which are made up of laborers and car-penters.Union Locals 334 and 1076 represent laborers in theunions respective geographical jurisdictions in the metropoli-
tan Detroit area. All the labor agreements to which they are
parties are entered into jointly, they are joint bargaining rep-
resentatives under all of the contracts they administer and
this status prevails regardless of which local union obtains
the employer's signature (in practice, an agent of only one
of the local unions will sign an agreement with a particular
contracting employer).One jointly administered contract is with the Poured Con-crete Wall Association, Inc., a multiemployer. Locals 334
and 1076 have had successive contracts with the Association
for over 30 years. Although the Respondent is not a member
of the Association, it and some 6 to 12 independent contrac-
tors have signed agreements binding them to the terms of the
Association's contracts.On May 11, 1988, by prior arrangement, Reuben Taylor,with his father's authorization, represented the Respondent in
a meeting with Local 1076 Secretary/Treasurer William Ray
and some other union agents at a restaurant. Reuben Taylor
had previously been given a copy of the then-current PCWA
contract (1987±1989), and he asked some questions about the
agreement, and discussed it for approximately 30 minutes
with the union representative. Ray pointed out the wage and
benefit provisions applicable to Respondent's laborers and
Reuben Taylor completed the page of the booklet entitled
``Acceptance of Agreement by Employers (Not Members of
the Association),'' making a handwritten entry of the com-
pany's name and address, and he affixed his signature and
the date on the same page where the following statement was
printed:The undersigned has read and hereby agrees to bebound by the terms and conditions set forth in the fore-
going Agreement and adopts the same and becomes one
of the parties thereto ....The master agreement provided specific rules in articleXVI relating to the duration and termination of the contract,
as follows:This Agreement shall continue in effect in all re-spects until midnight July 31, 1989 and thereafter from
year to year in the event that no reopening notice hasbeen served. If a change in the Agreement is desired
by either party hereto, the party seeking the change
shall serve written notice thereof upon the other party
not more than ninety (90) nor less than sixty (60) days
prior to the expiration date of this Agreement and a
joint meeting of both parties shall then be held for the
purpose of discussing the proposed change and of in-
corporating such amendments or alterations as may be
agreed upon.The undersigned Employer hereby recognizes theUnion as the sole and exclusive collective-bargaining
representative of all those employed by the Employer
as laborers in the geographical area described in the
preamble to the foregoing agreement on all present and
future jobsites based upon the fact, acknowledged by
the Employer to be true, that the Union represents and
has represented a majority of those employees.The Employer agrees to adopt the foregoing agree-ment, to be bound by all the terms and conditions of
the Agreement and amendments thereto, including the
effective dates, and to become a party thereto. It is also
agreed by the undersigned Employer that any notice
given by the Union to the Association pursuant to Arti-
cle XVI of the Agreement shall be notice to the Em-
ployer and shall have the same legal force and effect
as though it were served on the Employer personally.Finally, the Employer agrees that, unless the Unionis notified to the contrary by the Employer by reg-
istered mail at least sixty (60) days, but not more than
ninety (90) days, prior to the expiration date of this
Agreement or any subsequent Agreement, the Employer
will be bound by and adopt any Agreement reached by
the Union and the Association during negotiations
which follow notice by the Union referred to in the pre-
ceding paragraph.Charles Taylor was not present when the agreement wassigned, however, he was present at a jobsite where Reuben
and William Ray went immediately after leaving the res-
taurant. According to Ray, Charles Taylor said nothing more
than a salutatory greeting during Ray's visit to the site; how-
ever, Charles Taylor claims to have said words to the effect
that if the Union failed to help enhance the Company's busi-
ness, ``we're going to be gone'' in a year (Reuben Taylor
testified that he and his father told the union officials that
if the contract ``didn't work out,'' the Company ``would
have to terminate'' it). In any event, neither Taylor claimed
that the union representatives concurred in these asserted
statements.Respondent performed under the agreement for approxi-mately 1 year and made regular monthly payment of fringe
benefit fund contributions but admittedly ceased making all
such contributions after May 1989. Local 1076 initiated
grievances over the company's refusal to pay the contrac-
tually required wage rates and fringe benefits and the griev-
ances were heard in June 1989 before a joint labor-manage-
ment committee which ruled against Respondent. A subse-
quent lawsuit to enforce the committee's award resulted in
partial summary judgment for the fringe benefit funds.On May 31, 1990, Charles Taylor prepared and filed``RM'' petitions, seeking elections among Respondent's la-
borers. The petitions cite the ``recognized or certified bar-
gaining agent'' as Locals 334 and 1076.3No notice was served by Respondent during 1989 onLocals 334 or 1076 indication that Respondent wished to
modify or terminate the Association's contract, which was
due to expire by its terms on July 31, 1989, however, the
Unions and the Association gave such notice to each other.
The cross-notices were timely under the contract's duration
and renewal clauses, which call for notices to reopen to be
served 60 to 90 days prior to contract expiration. A successor
agreement was reached, effective August 1, 1989, through
July 31, 1991. Respondent was sent a copy of the changes
reflected in the new 1989±1991 agreement.By letter dated June 12, 1990, Respondent repudiated itscontract and bargaining relationship with Local 1076, stating: 27ADOBE WALLS4See, for example, NDK Corp., 278 NLRB 1035 (1986); R.J.E.
Leasing Corp., 262 NLRB 373, 379 (1982); Gatliff Coal Co. v. Cox,152 F.2d 52 (6th Cir. 1945). Air-Vac Industries, 259 NLRB 336, 342(1981). R.E.C. Corp
., 277 NLRB 1107, 1110 (1985).If Adobe Walls Ltd. has not already terminated its con-tractual relationship with Local 1076 Laborers Union,
this letter is to let you know Adobe Walls Ltd. is im-
mediately terminating its contractual relationship with
Local 1076 Laborers Union by and with this letter.Respondent continues to employ laborers in the geo-graphical areas covered by the Association's agreement. It
concedes that it has not made any contributions to the Labor-
ers' fringe benefit trust funds since May 1989, and that it is
not heeding the wage scale set forth in the Association's con-tract (as disclosed in Respondent's 1990 payroll records for
its laborers).DiscussionThe record here clearly shows that the Respondent failedto comply with the wage and fringe benefit provisions of the
appropriate collective-bargaining agreement between the
Union and the contractors association whose members are
engaged in the work also performed by the Respondent. The
Respondent, however, contends that any relationship between
the parties was an 8(f) relationship under the ruling in JohnDeklewa & Sons, 282 NLRB 1375 (1987), and that that rela-tionship ended on July 31, 1989, with the expiration of the
1987±1989 contract.In the Deklewa case (enfd. 843 F.2d 770 (3d Cir. 1988)),the Board held that collective-bargaining agreements per-
mitted by Section 8(f) are enforceable through the mecha-
nisms of Section 8(a)(5). Although an 8(f) contract will not
bar the processing of valid petitions filed under Section 9(c)
and (e), an employer nonetheless may not lawfully repudiate
an 8(f) contract during its term (as pointed out by the Gen-
eral Counsel the ``contract bar'' principle set forth in
Deklewa is different from the abeyance situation in this casewhereby the RM and RD petitions are being blocked not by
a contract, but by the pendency of the instant unfair labor
practice litigation).Here, Respondent's acceptance of the 1987±1989 Associa-tion's agreement with the Union under Reuben Taylor's sig-
nature explicitly made Respondent ``one of the parties'' to
the master contract and Respondent thereby agreed that the
contract would continue, unless written notice to modify or
terminate the contract was served 60 to 90 days prior to the
expiration date. Respondent also thereby concurred that no-
tice to the Association would constitute notice to Respondent
and agreed that, absent notice to the contrary furnished by
it to the Unions 60 to 90 days prior to contract expiration,
Respondent would be bound by any successor agreement
reached between Locals 334 and 1076 and the Association
(all provisions clearly set forth in the contract booklet which
Reuben Taylor had when he signed the contract's acceptance
page).When the 1987±1989 Association contract expired on July31, 1989, Respondent did not serve on the Unions any timely
notice to modify or terminate the contract and the notice
served by the Association upon the Unions for negotiation of
a successor agreement did not constitute notice by Respond-
ent, because Respondent had never delegated bargaining au-
thority to PCWA. See Fortney & Weygandt, Inc., 298 NLRB863 (1990). In any event, Respondent made no attempt to
convey a notice of its intent to repudiate or withdraw from
its contractual obligation at any timely period in 1989.At the hearing Charles Taylor attempted to show thatwhen Respondent accepted the agreement on May 11, 1988,
he had made certain statements indicating that he thought the
union agreement could get him additional business and that
he would try it for a year. This parol evidence cannot act to
change the terms of the written agreement.4Respondent isautomatically bound by the successor agreement reached by
the Association and the Unions and it specifically is bound
by the provisions relating to the method for notice and termi-
nation encompassed in the agreement.Respondent made no clear attempt to terminate the con-tract until it sent its letter of June 12, 1990, a time period
outside of any termination provisions of the agreement. Re-
spondent, however, was prohibited from unilaterally repudi-
ating the contract midterm, see John Deklewa & Sons, supra,and Z-Bro, Inc., 300 NLRB 87 (1990). As noted, Respondentmade no timely attempt to terminate the contract which ex-
pired in 1989 and the contract was renegotiated by the Asso-
ciation and it is currently in effect until July 31, 1991. Re-
spondent therefore continues to be bound to the agreement,
see Fortney & Weygandt, supra.The Respondent argues that Local Unions 1076 and 334are separate entities and that it never had a relationship with
Local 334 which has jurisdiction in Wayne and Malcomb
Counties, Michigan. The term ``Union,'' however, is clearly
defined in the Association contracts as including both Locals
334 and 1076. Respondent has therefore consented to recog-
nize the two local unions as joint representatives and the sig-
nature of one of the two locals acting on behalf of the joint
representative was all that was required to bind the two
locals to the contract, see Crothall Hospital Services, 270NLRB 1420, 1423 fn. 17 (1984); Pharmaseal Laboratories,199 NLRB 324 (1972). Moreover, Respondent itself recog-
nized this in its May 1990 RM petitions when it listed both
locals as the recognized agents of its laborer employees. Oth-
erwise, Respondent has the burden of proving a change in
the identity or the appropriateness of its employees' bar-
gaining representative, Insulfab Plastics, 274 NLRB 817, 821(1985), and here its mere assertion regarding the Union's sta-
tus fails to show any meaningful factors that would affect the
agreement in whole or in part.In summation, I find that the bargaining agreement in-volved is enforceable through application of Section 8(a)(5)
of the Act and either party is prohibited from unilateral repu-
diation of the agreement until it expires or until that employ-
er's unit employees vote to reject or change their representa-
tive. Here, as noted, RM and RD petitions relevant to the lat-
ter factor are pending but not determinative in this proceed-
ing, see W.A. Krueger Co
., 299 NLRB 974 (1990). Here,Respondent was precluded from unilaterally terminating the
contract at any time after its expiration in May 1990, by any
means other than those provided in the agreement itself. Re-
spondent therefore continued to be bound until expiration of
the current agreement. I find that the General Counsel has
shown that Respondent has attempted to withdraw recogni-
tion and to repudiate the contract midterm, and that it has
further refused to abide by the terms and conditions of the 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Because the provisions of employee benefit fund agreements arevariable and complex, the question of whether the Respondent must
pay any additional amounts into the benefit funds in order to satisfy
our ``make-whole'' remedy must be left to the compliance stage.
Merryweather Optical Co., 240 NLRB 1213 (1979), and KraftPlumbing & Heating, 252 NLRB 891 (1980).6If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.7If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''agreement by failing and refusing to follow contractual wageprovisions and to make required contributions to the fringe
benefits funds continuously during and after the 6-month pe-
riod preceding the filing of the involved charge on April 18,
1990. Accordingly, I further find that Respondent's actions
are shown to be violations of Section 8(a)(1) and (5) of the
Act, as alleged.CONCLUSIONSOF
LAW1. Respondent Adobe Walls, Inc. is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Respondent was party to the 1987±1989 agreementbetween the Union and Poured Concrete Wall Association,
Inc., and was bound by the automatic renewal clause to the
successor agreement for the period August 1, 1989, through
July 31, 1991.4. By repudiating the successor agreement on or aboutJune 12, 1990, during midterm of the contract, Respondent
has violated Section 8(a)(5) and (1) of the Act.5. By ceasing during the term of the contract to pay con-tractual wages to unit employees and to make contractually
required payments to the fringe benefit fund on and after
May 1989, and during and after the 6-month period pre-
ceding the filing of the involved charge on April 19, 1990,
and to otherwise fail and refused to apply the terms of the
applicable collective-bargaining agreement, the Respondent
has engaged in unfair labor practices within the meaning of
Section 8(a)(5) and (1) of the Act.THEREMEDYHaving found that Respondent has engaged in unfair laborpractices in violation of Section 8(a)(1) and (5) of the Act,
it is recommended that the Respondent be ordered to cease
and desist therefrom and to take the affirmative action de-
scribed below which is designed to effectuate the policies of
the Act.With respect to the necessary affirmative action, it is rec-ommended that it be ordered to reinstate and abide by the
terms and conditions set forth in the collective-bargaining
agreement with Locals 334 and 1076, Laborers International
Union of North America, AFL±CIO and that Respondent
make whole the appropriate benefit fund and the unit em-
ployees by making all contributions to the fringe benefit
fund, as provided in the collective-bargaining agreement that
have not been paid and that would have been paid but for
the Respondent's unlawful discontinuance of payments.5Re-spondent shall also be ordered to reimburse the unit employ-
ees for any expenses ensuing from its failure to make such
payments, and make employees whole for any loss of wages
due to any difference between wages paid and the wage rate
effective under the agreement, as set forth in Kraft Plumbing& Heating, supra, enfd. 661 F.2d 940 (9th Cir. 1981), withinterest computed in New Horizons for the Retarded, 283NLRB 1173 (1987). In each instance the controlling date for
the computation of payment shall be 6 months preceding the
filing of the involved charge on April 18, 1990.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended6ORDERThe Respondent, Adobe Walls, Inc., Mt. Morris, Michigan,its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Repudiating its automatically renewed collective-bar-gaining agreement with Locals 334 and 1076, Laborers Inter-
national Union of North America, AFL±CIO and failing and
refusing to recognize and abide by the terms of the agree-
ment.(b) Refusing to bargain with the Union by failing and re-fusing to make contractually required monetary payments to
the fringe benefits fund, and failing and refusing to pay con-
tractual wages without having afforded the Union an oppor-
tunity to bargain about such acts and conduct and the effects
of such acts and conduct.(c) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reinstate and abide by the terms and conditions of theparties 1989±1991 collective-bargaining agreement; paying
all delinquent fringe benefit fund payments as required by
that agreement and make unit employees whole for any
losses resulting from the Respondent's failure to adhere to
the collective-bargaining agreement, including wages and re-
imbursing them for expenses ensuing from the Respondent's
failure to pay benefits pursuant to the collective-bargaining
agreement, in the manner set forth in the remedy section of
this decision.(b) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security payment records, timecards, personnel
records and reports, and all other records necessary to ana-
lyze the amount of payments due under the terms of this
Order.(c) Post at its facility in Mt. Morris, Michigan, copies ofthe attached notice marked ``Appendix.''7Copies of the no-tice, on forms provided by the Regional Director for Region
7, after being signed by the Respondent's authorized rep-
resentative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in con-
spicuous places including all places where notices to employ-
ees are customarily posted. Reasonable steps shall be taken 29ADOBE WALLSby the Respondent to ensure that the notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
repudiate the automatically renewed collec-tive-bargaining agreement with Locals 334 and 1076, Labor-
ers International Union of North America, AFL±CIO and fail
and refuse to recognize and abide by the terms of the agree-
ment.WEWILLNOT
refuse to bargain with the Union by failingand refusing to make contractually required monetary pay-
ments to the Fringe Benefits Fund, and by failing and refus-
ing to pay contractual wages without having afforded the
Union an opportunity to bargain about such acts and conduct
and the effects of such acts and conduct.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
reinstate and abide by the terms and conditionsof the parties 1989±1991 collective-bargaining agreement;
paying all delinquent fringe benefit fund payments as re-
quired by that agreement and make unit employees whole for
any losses resulting from the Respondent's failure to adhere
to the collective-bargaining agreement, including wages and
reimbursing them for expenses ensuing from our failing to
pay benefits pursuant to the collective-bargaining agreement
in the manner set forth in the remedy section of this deci-
sion.ADOBEWALLS, INC.